¡SMITH, T.
On February 24, 1915, a notice of appeal and undertaking on appeal in this case were filed in the office of the clerk of the circuit court, and were transmitted to and filed in this court on April 1, 1915. After that time no briefs, stipulation, or other papers were filed until September 8, 1915, when appellant filed an application, to be relieved from default in failing to file briefs on appeal, and for an extension of 30 days within which to print briefs.
*260The application was denied on September 22, 191.5, f°'r same reasons assigned in Conger v. La Plant, 153 N. W. 1006.
The appeal- will be deemed abandoned and the judgment appealed from is affirmed as in Conger v. La Plant, 153 N. W. 934. It will be so ordered.